 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   REBECCA LOU RYAN,                                   Case No. 1:19-cv-00973-SAB

11                  Plaintiff,                           ORDER RE STIPULATION FOR
                                                         VOLUNTARY REMAND PURSUANT TO
12           v.                                          42 U.S.C. § 405(g)

13   COMMISSIONER OF SOCIAL SECURITY,                    (ECF No. 19)

14                  Defendant.

15

16          Rebecca Lou Ryan (“Plaintiff”) seeks judicial review of a final decision of the

17 Commissioner of Social Security (“Commissioner” or “Defendant”) denying an application for

18 disability benefits pursuant to the Social Security Act. (ECF No. 1.) On March 24, 2020, the

19 parties filed a stipulation agreeing to a voluntary remand of this matter pursuant to 42 U.S.C. §
20 405(g). (ECF No. 19.) Pursuant to the terms of the stipulation, upon remand to the agency, the

21 Defendant shall instruct the ALJ to offer the claimant the opportunity for a hearing; further

22 consider evidence in the record as a whole and reassess the claimant’s RFC as appropriate; take

23 further action, as warranted, to complete the administrative record; complete the remaining steps

24 of the sequential disability analysis as necessary; and issue a new decision. (Id.)

25 ///

26 ///
27 ///

28 ///


                                                     1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The above-captioned action be remanded to the Commissioner of Social Security

 3                  for further proceedings consistent with the terms of the stipulation for remand;

 4          2.      Judgment is entered in favor of Plaintiff Rebecca Lou Ryan and against

 5                  Defendant Commissioner of Social Security; and

 6          3.      The Clerk of the Court is DIRECTED to close this action.

 7
     IT IS SO ORDERED.
 8

 9 Dated:        March 24, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
